Title: To George Washington from Thomas Jefferson, 14 May 1794
From: Jefferson, Thomas
To: Washington, George


               
                  Dear Sir
                  Monticello [Va.] May 14. 1794.
               
               I am honored with your favor of Apr. 24. and received at the same time mister Bertrand’s agricultural Prospectus. tho’ he mentions my having seen him at a particular place yet I remember nothing of it. and observing that he intimates an application for lands in America, I conceive his letter meant for me as Secretary of state, & therefore I now send it to the Secretary of state.  he has given only the heads of his demonstration, so that nothing can be conjectured of their details. Ld Kaims once proposed an essence of dung, one pint of which should manure an acre.  if he or mister Bertrand could have rendered it so portable I should have been one of those who would have been greatly obliged to them. I find on a more minute examination of my
                  
                  lands, than the short visits heretofore made to them permitted, that a 10. years abandonment of them to the unprincipled ravages of overseers, has brought on a degree of degradation far beyond what I had expected. as this obliges me to adopt a milder course of cropping, so I find that they have enabled me to do it by having opened a great deal of lands during my absence. I have therefore determined on a division of my farms into 6. fields to be put under this rotation. 1st year. Wheat. 2d corn, potatoes, peas. 3d rye or wheat according to circumstances. 4th & 5th clover where the fields will bring it, & buckwheat dressings where they will not. 6th folding, and buckwheat dressings. but it will take me from 3. to 6. years to get this plan under way. I am not yet satisfied that my acquisition of overseers from the head of Elk has been a happy one, or that much will be done this year towards rescuing my plantations from their wretched condition. time, patience & perseverance must be the remedy; and the maxim of your letter ’slow & sure’ is not less a good one in agriculture than in politics. I sincerely wish it may extricate us from the event of a war, if this can be done saving our faith and our rights. my opinion of the British government is that nothing will force them to do justice but the loud voice of their people, & that this can never be excited but by distressing their commerce. but I cherish tranquility too much to suffer political things to enter my mind at all. I do not forget that I owe you a letter for mister Young.  but I am waiting to get full information. with every wish for your health & happiness & my most friendly respects for mistress Washington I have the honor to be Dear Sir your most obedt & most humble servt
               
                  Th: Jefferson
               
            